Title: To George Washington from Major General Robert Howe, 25 May 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 25th May 1780

The Enemy have been lately out to Horse Neck—I warn’d the Officer of Militia of it, for I had Intelligence of their Intentions—Their Guard however was surpris’d—three were kill’d & two wounded, several Inhabitants carried off & two Houses burnt—They have been, & are collecting Horses from Long Island & elsewhere, & by the Choice they observe in the selecting them, they are for Men, not Teams, tho’ some fit for the Gears have also been taken—My Spies have inform’d me that Forage is their Object—that Horse Neck & Millen are to be amus’d by Attacks, While a strong Party of Horse supported by Infantry are to scour the Country & drive off Cattle, & that their Operations were to extend even to Crompond—This appears to be more probably their

Intention, as some of the Refugees of the Enemy, who have near Relations at Crompond, have sent out Emissaries to give private Notice to their Favorites of this Movement—advising them to get out of the Way.
In Consequence of which Col. Putnum is detached with a Party, to lay near the Croton, between Pine’s & new Bridge, which as it is said they intend to cross at the former & sweep downwards to the latter, is a proper Place to counteract their Designs—Millen is noticed of their Design, & every other Step taken not only to defeat their Success, but to render their Scheme as detrimental to them as possible.
I have late Papers from York—Rivington’s Silence as to the southern Operations is indicative of their ill Success—They acknowledge (as my Agents inform me) that the British are block’d up in Charle’s Town Harbour by the French, but boast that it is of no Consequence as they had a large Supply of Provision, & would be relieved by a superior British Fleet very shortly & therefore had nothing to fear but the Inclemency of the Climate. At the same Time they talk this Way they are evidently alarm’d to a great Degree, & hastening the finishing of their Fortifications & erecting new ones—have taken, & are taking their heavy Cannon from their Works remote from the City, & carrying them to the Town, or to those Works in its Vicinity—have removed their Troops station’d at Jamaica on Long Island to New York, & are seemingly contracting their Works of Defence.
Waggons & Teams however, have been press’d from Long Island lately, for what Purpose it is not known.
The Accounts I have of the Horse neck Affair is much to the Dishonor of the Enemy—an old Woman above seventy was burnt in one of the Houses, & many other Acts of Barbarity committed, as unwarrantable as savage. I am Dear Sir With every Sentiment of Respect Your Excellency’s most obedient Humble Servant

Robert Howe

